AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Eastern District
                                                    __________  DistrictofofTennessee
                                                                             __________

    ASHTON HUGHES, JOSHUA VANDUSEN,                                    )
  SHANNON HELMERS, and CHARLES DODSON                                  )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                           Civil Action No. 4:19-cv-28
                                                                       )
        DENISE JACKSON and RVSHARE LLC                                 )
                                                                       )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Denise Jackson
                                           1455 Satellite Blvd #2106
                                           Suwanee, Georgia 30024




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Philip N. Elbert, Esq.
                                           NEAL & HARWELL, PLC
                                           1201 Demonbreun Street, Suite 1000
                                           Nashville, TN 37203
                                           615-244-1713


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:             04/24/2019
                                                                                          Signature of Clerk or Deputy Clerk




        Case
        Case 4:19-cv-00028-CLC-SKL
             4:19-cv-00028-CLC-SKL Document
                                   Document 7
                                            2 Filed
                                              Filed 05/16/19
                                                    04/24/19 Page
                                                             Page 1
                                                                  1 of
                                                                    of 2
                                                                       2 PageID
                                                                         PageID #:
                                                                                #: 34
                                                                                   25
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 4:19-cv-28

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




         Case
         Case 4:19-cv-00028-CLC-SKL
              4:19-cv-00028-CLC-SKL Document
                                    Document 7
                                             2 Filed
                                               Filed 05/16/19
                                                     04/24/19 Page
                                                              Page 2
                                                                   2 of
                                                                     of 2
                                                                        2 PageID
                                                                          PageID #:
                                                                                 #: 35
                                                                                    26
